Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 1 of 25 Page ID #:539



    1    JENNER & BLOCK LLP                         KIESEL LAW LLP
         Andrew J. Thomas (SBN 159533)              Paul R. Kiesel (SBN 119854)
    2    ajthomas^ enner.com                        kiesel@kiesel.law
         Andrew GV Sullivan (SBN 301122)            Mariana A. McConnell (SBN 273225)
    3    agsullivan(SEJienner.com                   mcconnell@kiesel.law
         633 West 5th Street, Suite 3600            8648 Wilshire Boulevard
    4    Los Angeles, CA 90071                      Beverly Hills, California 90211-2910
         Telephone: (213)239-5100                   Tel: 310-854-4444
    5    Facsimile: (213)239-5199                   Fax: 310-854-0812
    6    JENNER & BLOCK LLP                         JOHNSON & JOHNSON LLP
         Devi M. Rao {pro hac vice)                 Neville L. Johnson (SBN 66329)
    7    drao@j enner.com                           niohnson@jjllplaw.com
         1099^ew York Ave, NW, Suite 900            Douglas L. Johnson (SBN 209216)
    8    Washington, D.C. 20001                     djohnson@iiilpIaw.com
         Telephone: (202) 639-6000                  Jordanna G. Thigpen (SBN 232642)
    9    Facsimile: (202) 639-6066                  jthigpen@jjllplaw.com
                                                    439 North Canon Drive, Suite 200
   10    Attorneys for All Defendants               Beverly Hills, California 90210
                                                    Tel:    310-975-1080
   11                                               Fax: 310-975-1095
   12                                               Attorneys for Plaintiff and the Class
   13
                                 UNITED STATES DISTRICT COURT
   14
                               CENTRAL DISTRICT OF CALIFORNIA
   15

   16   KEVIN RISTO, on behalf of himself           Case No. 2:18-cv-07241-CAS-PLA
        and all others similarly situated.
   17                                               CLASS ACTION
                        Plaintiff,
   18
                   V.                               JOINT STIPULATION RE:
   19                                               DEFENDANTS’ MOTION TO
        SCREEN ACTORS GUILD-                        COMPEL DISCOVERY
   20   AMERICAN FEDERATION OF
        TELEVISION AND RADIO
   21   ARTISTS, a Delaware corporation;             Date: January 15, 2019
        AMERICAN FEDERATION OF                       Time: 10:00 a.m.
   22   MUSICIANS OF THE UNITED                      Deot.: 780
        STATES AND CANADA, a California              Judee: Hon. Paul L. Abrams
   23   nonprofit corporation; RAYMOND M.
        HAIR, JR, an individual, as Trustee of
   24   the AFM and SAG-AFTRA Intellectual           Discovery Cut-Off:       Not Scheduled
        Property Rights Distribution Fund;           Pre-Trial Conference:    Not Scheduled
   25   TINO GAGLIARDI, an individual , as           Trial Date:              Not Scheduled
        Trustee of the AFM and SAG-AFTRA
  26    Intellectual Property Rights Distribution
        Fund; DUNCAN CRA TREE-
  27    IRELAND, an individual, as Trustee of
        the AFM and SAG-AFTRA Intellectual
  28    Property Rights Distribution Fund;
        STEFANIETAUB. an individual, as
         0055099
           4-1
        2950799.8
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 2 of 25 Page ID #:540



    I   Trustee of the AFM and SAG-AFTRA
        Intellectual Prc>per~ Rights Distribution
    2   Fund; JON JOYCE, an mdividualh-.as
        Trustee of the AFM and SAG-AF 1 RA
    3   Intellectual ProQerty Rights Distribu6on
        Fundi BRUCE BOUTON an
    4   individual, as Trustee of the AFM and
        SAG-AFTRA Intellectual Pro2erty_
    5   Rights Distribution Fund; and DOE
        DEFENDANTS 1-10,
    6
                     Defendants.
    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25
   26
   27

   28
                                                      2
                               JoINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                           2: 18-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 3 of 25 Page ID #:541




    1   I.    INTRODUCTION
    2         A. Defendants' Introductory Statement
    3         Plaintiff Kevin Risto ("Plaintiff' or "Mr. Risto") filed the current action on
    4   behalf of a putative class of non-featured musicians and vocalists alleging, among
    5   other causes of action, breach of fiduciary duty by the Trustees of the AFM & SAG-
    6   AFTRA Intellectual Property Rights Distribution Fund (the "Fund"), as well as
    7   conversion by AFM and SAG-AFTRA (together, the "Unions").                 The crux of
    8 Plaintiffs allegations is that the Fund's Trustees acted based on a conflict of interest

    9 when they entered into a 2013 Data Purchase and Services Agreement with the

   10   Unions, pursuant to which the Fund pays a fee (the "Service Fee") to compensate the
   11   Unions for providing information that the Fund uses to locate and pay royalties to
   12   non-featured performers, and for providing other services that advance the broader
   13   interests of non-featured performers.
   14         Absent from Mr. Risto's allegations is any reference to the individuals who
   15   appear to have orchestrated his involvement in this litigation - the Fund's former
   16   Executive Director Dennis Dreith and former Chief Operating Officer Shari Hoffman.
   17   Shortly after their less-than-amicable departures from the Fund in 2017, Mr. Dreith
   18   and Ms. Hoffman co-founded Transparence Entertainment Group ("TEG"), a
   19   business venture that directly competes with the Fund in securing performer royalties
   20   from foreign collective management organizations ("CMOs"). As explained below,
   21   this lawsuit is a grudge match, and TEG is at the center of it.
   22         Plaintiff Kevin Risto has close ties to TEG and its executives. He is a client of
   23   the company, and he is longtime business partners with TEG Vice President Bruce
   24   Waynne. Mr. Waynne (born Waynne Nugent) and Mr. Risto (a.k.a., Dirty Swift) have
   25

   26
   27

   28
                                                      3
                               JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                           2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 4 of 25 Page ID #:542




    1   together formed a music producing duo called The MIDI Mafia since 2001. 1 Mr.
    2 Waynne was among the first executives hired by Mr. Dreith and Ms. Hoffman just a
    3 month after they founded TEG in January 2018, and Mr. Risto became a client soon
    4   after. 2
    5              Mr. Risto is no ordinary class member, and his unique interests and incentives
    6   do not align with those of absent class members. As noted above, he has been business
    7   partners for nearly two decades with one of the top three executives at TEG, which is
    8   a direct competitor of the Fund. TEG directly competes with the Fund with respect
    9   to securing royalties from foreign CMOs by charging fees to musicians to register
   1O their international royalty mandates with foreign CM Os instead of with the Fund.

   11   This undermines the Fund's bargaining position with foreign CMOs and increases the
   12 administrative expense burden for all Fund participants - i.e., many of the very

   13   performers who make up the proposed class in this litigation.
   14              That by itself creates a serious conflict of interest that undermines Mr. Risto' s
   15   adequacy as a class representative. But TEG is no mere marketplace competitor. It
   16   is controlled by Mr. Dreith, the former chief executive of the Fund who approved of
   17   and implemented the service fee in 2013. And Mr. Dreith is no mere bystander, either.
   18   He is a critical fact witness in the case. He also has a direct, personal stake in the
   19   case:       Plaintiffs counsel have advised Defendants that Mr. Dreith is directly
                                                                                       3
   20 participating in this matter as a "litigation consultant" retained by Plaintiff.

   21              These connections cannot be coincidental. The inescapable conclusion, rather,
   22
   23
        1
         See Declaration of Andrew J. Thomas ("Thomas Deel.") at~ 3, Exhibit A (MIDI
   24
        Mafia Wikipedia page).
   25   2
        See Thomas Deel. at ~ 3, Exhibit B (Plaintiffs Response to Defendants'
   26 Interrogatory No. 19).
      3
   27   See Thomas Deel. at ~ 4, Exhibit B (Plaintiffs Response to Defendants'
      Interrogatory No. 15).
   28
                                                          4
                                   JotNT STIPVLA TION RE: MOTION TO COMPEL DISCOVERY
                                                 2 : l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 5 of 25 Page ID #:543




    1   is that Dennis Dreith, likely with the involvement of Ms. Hoffman and Mr. Waynne,
    2   enlisted Mr. Risto to bring this lawsuit as payback after the Fund parted ways with
    3 Mr. Dreith and Ms. Hoffman in 2017.              TEG's owners thus have incentives and
    4 motivations for bringing this litigation that almost certainly differ from those of the

    5 potential class of non-featured performers. And their instigation of this lawsuit almost

    6   certainly has more to do with their settling old scores than it does with securing the
    7   best outcome for absent members of the putative class.
    8         Based on the foregoing, Defendants' Requests for Production Nos. 7-10 ask
    9   for any agreements between and among Plaintiff Kevin Risto, on the one hand,
   10   and TEG and its top three executives (Mr. Dreith, Ms. Hoffman, and Mr.
   11   Waynne), on the other. Plaintiff objected to these requests as unduly burdensome
   12   and not relevant to any party's claim or defense. Following the exchange of multiple
   13   letters regarding this dispute, the parties' counsel attempted unsuccessfully to resolve
   14 their disputes during an in-person meeting held on November 13, 2019.

   15         Contrary to Plaintiffs' assertions, the agreements Defendants seek are directly
   16 relevant to Mr. Risto's adequacy as a class representative. These requests are aimed

   17 at uncovering the legal and economic relationships between Mr. Risto and several

   18 highly conflicted individuals who appear to have arranged for his designation as lead

   19 plaintiff. It is well-settled that where-as here-grounds exist to believe that a class

   20   representative's loyalties may be in some way conflicted, discovery into the adequacy
   21   of their representation of the class is warranted.
   22         Furthermore, Mr. Dreith's assistance in the prosecution of this lawsuit as a
   23   "consultant" is presumably in exchange for some kind of compensation or stake in
   24   the litigation. The agreements that Defendants seek likely will reveal that Mr. Dreith
   25   and Ms. Hoffman are seeking to profit from a lawsuit that attacks the very Service
   26 Fee that they personally implemented, administered and supported as former top

   27   officers of the Fund and that, if successful, would result in a judgment that Mr. Dreith
   28
                                                      5
                               JoiNT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                           2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 6 of 25 Page ID #:544




    1 and Ms. Hoffman breached their own fiduciary duties as executives of the Fund. See
    2 Dkt. 26 at~ 62 (First Amended Complaint). 4
    3           Pursuant to Fed. R. Civ. P. 37 and L.R. 37-1 and 37-2, Defendants therefore
    4   respectfully request an order compelling Plaintiffs production of the agreements
    5 requested in Defendants' Requests for Production Nos. 7-10.
    6
                B. Plaintifrs Introductory Statement
    7
                Defendants' Introductory Statement is little more than an overlong conspiracy
    8
        theory, one completely removed from the operative facts of this case. The AFM &
    9
        SAG-AFTRA Intellectual Property Rights Distribution Fund (the "Fund") is a
   10
        501(c)(6) not-for-profit organization which was created to collect royalties to entitled
   11
        singers and musicians without regard to union membership. In 2013, the Trustees of
   12
        the Fund, acting purely for the benefit of their Union employers, implemented a
   13
        Service Fee which increases year over year and has diverted millions of dollars from
   14
        the beneficiaries of the Fund and to the Union coffers. The implementation of the
   15
        Service Fee was, and annually is, a breach of the fiduciary duties owed by the Trustees
   16
        to the Fund's beneficiaries and constitutes a conversion.
   17
                The implementation of the Service Fee, and its amount, was decided
   18
        unilaterally by the Trustees and concealed from the Fund's beneficiaries. Indeed,
   19
        Dennis Dreith, the former Executive Director, documented his concerns about the
   20
        Service Fee, the amount of the Service Fee, and the Trustees' failure to disclose the
   21
        Service Fee to the Fund's beneficiaries. 5 The Union Trustees ignored Mr. Dreith's
   22
   23

   24   Defendants are likewise seeking non-party discovery on these subjects from TEG,
        4

   25 Mr. Dreith, and Ms. Hoffman. Defendants
                                                      served document subpoenas on these
      parties on December 3-4, 2019, and responses are due December 17. Defendants are
   26 also in the process of attempting to serve a document subpoena on Mr. Waynne.
   27   5
            See Declaration of Mariana A. McConnell ("McConnell Deel.") at~ 3, Exhibit 1
   28
                                                      6
                               JoINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                           2: 18-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 7 of 25 Page ID #:545




    1   concerns and moved forward with the Service Fee, which has resulted in millions of
    2   dollars being diverted to the Unions. 6 Documents produced in this case confirm that
    3   the Unions provided no benefit to the Fund in return for the exorbitant Service Fee.
    4   As the Fund becomes more adept at securing royalties on behalf of its beneficiaries,
    5 the Service Fee paid to the Unions increases exponentially. Yet, the Unions continue
    6   to provide no value in exchange for the monies received.
    7           Because the Trustees and the Union Defendants have no justification for the
    8   Service Fee and cannot avoid liability for the implementation of the Service Fee, the
    9   Defendants have turned to question the class representative's incentives. Yet
   1O Defendants base their contentions of a "conflict" on pure speculation about the

   11   interests of various non-plaintiffs and non-class members. Plaintiff Kevin Risto is a
   12   non-Union, non-featured performer who stands in the exact same position as any other
   13   non-featured performer when it comes to receiving royalties from the Fund. Mr. Risto
   14   is also a client of Transparence Entertainment Group ("TEG"), which collects and
   15   distributes worldwide digital performance, audio-visual, private copy, and exclusive
   16   license royalties on behalf of recording artists, master right holders, producers,
   17   publishers, and DIY music creators. TEG's services exceed those that are provided
   18   by the Fund and TEG does not consider itself to be a competitor of the Fund, least of
   19   all because the Fund has an exclusive Congressional mandate to collect and
   20   administer the royalties at issue in this case. See 17 U.S.C. § l 14(g)(2)(B)-(C). Mr.
   21   Risto has no financial interest in TEG, while TEG is not a party to this litigation and
   22   does not stand to benefit from this litigation.
   23

   24

   25
   26   (DEFS40155, 40158, 40165, 40166, 40172).
        6
   27       McConnell Deel. at, 4, Exhibit 2 (DEFS405 l 7-28).

   28
                                                       7
                                JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                            2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 8 of 25 Page ID #:546




    1          In meet and confer correspondence, Defendants alleged, without any basis, that
    2    Mr. Risto was a "principal of TEG. 7" Defendants made this argument without regard
    3    to its falsity because it supported the narrative that they want to advance - that Mr.
    4    Risto himself is a competitor to the Fund and seeks to benefit from the Fund's demise
    5    when, in fact, he simply wishes to increase the amount of royalties he (and similarly-
    6    situated performers) receive from the Fund. Defendants' narrative is not supported by
    7 the facts, which is why they appear to have abandoned the false argument that Mr.

    8 Risto is a "principal of TEG." The undisputed facts show that Mr. Risto stands in the

    9    same place as other Fund beneficiaries, as all of the Fund's beneficiaries are harmed
   IO by the Service Fee, and Defendants have failed to explain how his recovery in this

   11    case would be any different from that of absent class members (beyond a typical class
   12    representative's incentive award). The fact that Mr. Risto has asked TEG to collect
   13    royalties in areas where the Fund does not have an exclusive Congressional mandate
   14 is eminently reasonable considering his awareness of the breach of fiduciary duties of

   15    the Fund's Trustees. This does not create a conflict between Mr. Risto and other
   16    members of the class, as it is likely that other class members would do the same. Mr.
    17 Risto and the absent class members have the same incentive in this litigation: to have

   18    the Service Fees returned to the beneficiaries of the Fund who have earned and are
    19   entitled to those royalties.
   20           The fact that Mr. Risto and Mr. Waynne (one of the principles ofTEG) are both
   21    music producers who provide services under the group The MIDI Mafia, has no
   22    consequence to this litigation or the allegations made against the Defendants. The
   23    MIDI Mafia is a creative endeavor that has nothing to do with collecting and reporting
   24    royalties to performers. Defendants have not and cannot relate The MIDI Mafia's
   25

   26
   27
         7
          McConnell Deel. at ~ 5, Exhibit 3 (September 23, 2019 Letter from Andrew J.
         Thomas, page 2).
   28
                                                        8
                                 JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                             2: 18-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 9 of 25 Page ID #:547




    1   business to any of the issues in this case. The fact that Dennis Dreith is a litigation
    2   consultant for the Plaintiffs is also of no consequence. Mr. Dreith is not the class
    3   representative and is not being compensated by Mr. Risto. Mr. Risto is not a principal
    4   ofTEG and does not stand to profit off TEG obtaining more clients.
    5         Defendants seek this discovery of TEG not because of any purported conflict
    6   of interest, but because they consider TEG to be a competitor and because if other
    7 non-featured performers become clients ofTEG, the Fund and therefore the Unions

    8   stand to lose income. A desire to obtain information for commercial benefit is not
    9   adequate justification to seek discovery in this case. Defendants' true motive for
   1O seeking this discovery is likewise apparent from the overbroad non-party subpoenas

   11   that were served on TEG, Mr. Dreith, Ms. Hoffman, and Mr. Waynne.
   12         Discovery has limits, and Defendants have exceeded those limits in seeking to
   13   compel further responses to RFP Nos. 7-10.
   14   II.   ISSUES IN DISPUTE
   15         A. Request for Production No. 7
   16         Defendants' Request for Production No. 7:
   17         All   AGREEMENTS           between        [Kevin Risto]      and the   Transparence
   18   Entertainment Group.
   19         Plaintifrs Response to Request for Production No. 7:
   20         OBJECTION: Plaintiff objects to Defendants' request as it is not relevant to
   21   any party's claim or defense and not proportional to the needs of the case, the burden
   22   and expense of the proposed discovery outweighs its likely benefit, the discovery has
   23   no bearing on the issues at stake in the action, and there is no importance of this
   24   discovery in resolving the issues.
   25         OBJECTION: Plaintiff objects to Defendants' request as being overbroad,
   26   unduly burdensome, oppressive, vexatious and harassing in that it is not reasonably
   27   limited as to scope.
   28
                                                       9
                               JoiNT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                             2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 10 of 25 Page ID #:548




               Defendants' Position Regarding Plaintiff's Response to RFP No. 7:
    2          Plaintiffs refusal to produce any agreements between himself and TEG is
     3   legally indefensible. Setting aside Plaintiffs objection that the production of such
     4   agreements would be "unduly burdensome"-which is unsupported and plainly
     5   without merit-Defendants' request for agreements between Mr. Risto and TEG is
     6   directly relevant to Mr. Risto's adequacy as a class representative. See Amchem
     7   Prod., Inc. v. Windsor, 521 U.S. 591, 625 (1997) (the adequate representation inquiry
     8   "serves to uncover conflicts of interest between named parties and the class they seek
     9   to represent"); Lyon v. State ofAriz., 80 F.R.D. 665, 669 (D. Ariz. 1978) (holding that
    1O class representatives must disclose potential conflicts and that "the appearance of

    11   impropriety is sufficient to justify the dismissal of the class allegations").
    12         As previously discussed, Mr. Risto has close ties to TEG, and TEG executives
    13   appear to have been involved in positioning Mr. Risto as lead plaintiff in this action.
    14 Moreover, the interests ofTEG and its executives are almost certainly divergent from

    15   those of class members, given that TEG's business model is premised on diverting
    16   the responsibility for foreign royalty distribution from the Fund to foreign CMOs -
    17 which has the effect of reducing the Fund's negotiating leverage with foreign CMOs

    18   and increasing the Fund's administrative expenses, to the detriment of the Fund
    19   beneficiaries comprising the putative class.
    20         Mr. Risto's relationship with these direct competitors and former employees of
    21   the Fund creates the potential for conflicts of interest and unusual incentives that call
    22   into question Mr. Risto's adequacy as a class representative. In short, the nature of
    23   Mr. Risto' s relationship with TEG and its executives is directly relevant to his
    24   adequacy as a class representative because of the potential for conflicts of interest.
    25   See, e.g., Lim v. Citizens Sav. & Loan Ass 'n, 430 F. Supp. 802, 811 (N.D. Cal. 1976)
    26   (courts "must consider not only actual but also potential conflicts of interest which
    27   might arise between named plaintiff and her class during the course of the litigation");
    28
                                                       10
                                 JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                              2: 18-CV-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 11 of 25 Page ID #:549




    1   Lyon v. State of Ariz., 80 F.R.D. 665, 669 (D. Ariz. 1978) (named plaintiffs must
    2   disclose conflicts of interest); Kamean v. Local 363, Int 'l Bhd. of Teamsters,
    3   Chauffeurs, Warehousemen & Helpers ofAm., 109 F.R.D. 391, 395 (S.D.N.Y. 1986)
    4   (holding that the named plaintiffs relationship with competitor created a conflict of
    5   interest and granted competitors unfair access to confidential information).
    6          In correspondence preceding this filing, Plaintiffs counsel argued that
    7   Defendants have failed to identify a conflict of interest that would warrant production
    8   of the requested agreement. In support of their position, they pointed to cases in which
    9 courts have denied requests for discovery regarding potential conflicts of interest

   10   where there were no facts to suggest such a conflict existed. See Marshall v. Northrop
   11   Grumman Corp., 2017 WL 10991748, at *1 (C.D. Cal. Jan. 4, 2017) (defendants did
   12   not identify what specific conflicts of interest might be uncovered through discovery
   13   but merely requested precertification discovery to see "whether there are any conflicts
   14   of interest"). This is entirely distinct from the instant situation, where defendants have
   15   requested documentation of specific contractual relationships that could create direct
   16   conflicts of interest. 8
   17

   18

   19   8
          Plaintiffs have also cited Kalmbach v. Natl Rifle Ass 'n, 2018 WL 2411753, at *2
   20   (W.D. Wash. May 29, 2018), as an instance in which a court denied discovery
   21   regarding a potential conflict of interest. In Kalmbach, however, the defendants were
        not seeking information related to an existing conflict of interest. Instead, they sought
   22   information· about a lawsuit for fraud that the named plaintiff was involved in ten
   23   years prior to the class action lawsuit. Id. at *2. Here, the named plaintiff is currently
        in a contractual relationship with former employees who are current competitors of
   24   the Fund. Plaintiffs reliance on Jn re Allergan, Inc. Sec. Litig., 2016 WL 5922717,
   25   at *6 (C.D. Cal. Sept. 23, 2016), is similarly misplaced. There, the defendants wanted
        information about the plaintiffs status as a putative class member in another class
   26   action in a different state. The court held the information was not relevant because
   27   the defendants had not explained how plaintiffs membership in the other class created
        the potential for a conflict. See id. at *6.
   28
                                                         11
                                   JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                               2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 12 of 25 Page ID #:550




     1         In short, Defendants have a clear basis to request Mr. Risto's agreements with
     2   TEG. Without seeing the requested agreements and communications between and
     3 among Mr. Risto and TEG and/or TEG executives, Defendants cannot confirm

     4   whether the apparent conflicts exist and the extent to which they affect Mr. Risto's
     5 adequacy as a class representative.

     6         Plaintiff's Response to Defendants' Position on RFP No. 7:
     7         Defendants' position throughout this Joint Stipulation suffers from a fatal
     8 logical deficiency: that Mr. Risto' s business relationships unrelated to the Fund and

     9   its Service Fee somehow have any bearing on the legality of the Service Fee and the
    10   Fund's decision to implement it. The only thing Mr. Risto needs to be qualified as a
    11   class representative in this case is to have an entitlement to receive royalties against
    12   which Defendants have levied the Service Fee; the remainder of the case turns on
    13   facts (regarding Defendants' overall decision to implement the Service Fee) and
    14   general legal principles (regarding the propriety of Defendants' decision to implement
    15 the Service Fee) that are not specifically tethered to Mr. Risto or any other class

    16   members. Despite this, Defendants now seek to disqualify Mr. Risto based purely on
    17 the speculative downstream effect his efforts in this litigation may have on non-

    18   plaintiffs and non-class members (i.e., TEG and its principals), which has nothing
    19 whatsoever to do with Mr. Risto' s adequacy under Rule 23.

    20         Under Rule 23, a class representative is adequate when his interests are not
    21   antagonistic to the class. Tanne v. Autobytel, Inc., 226 F.R.D. 659, 667 (C.D. Cal.
    22   2005). Mr. Risto's interests, as relevant to this case, are to increase the royalties
    23   enjoyed by himself and the rest of the class through elimination of the unjustified
    24   Service Fee. Defendants have not identified a single hypothetical scenario in which
    25 Mr. Risto would somehow be incentivized by his relationship with TEG to seek lesser

    26   relief on behalf of the class - indeed, their argument appears to be that Mr. Risto is
    27 too   motivated to return the illegally-levied Service Fees to the class based on his
    28
                                                      12
                                JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                            2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 13 of 25 Page ID #:551




     1 interests allegedly aligning with those ofTEG, which Defendants' own cited authority

     2 holds to be a positive. See Lim v. Citizens Sav. & Loan Ass'n, 430 F. Supp. 802, 812

     3 (N.D. Cal. 1976) ("Indeed, the vengeance of an aggrieved person more often

     4   engenders the zealous prosecution essential to a class action than the over-zealous
     5 prosecution which may threaten to strangle a class action.").

     6          Ultimately, however, Defendants' wild conjecture is belied by the anodyne
     7   reality of the situation: Mr. Risto is but a normal client of TEG, having no special
     8 arrangement with any third party whatsoever related to this litigation. As stated above,

     9 Defendants seek Mr. Risto's agreements with TEG for their own commercial

    1O purposes, not because of any valid concerns about a conflict of interest.

    11   Notwithstanding the absence of any relevance of these documents, the Fund is
    12 actually already in possession of the two documents that would be responsive to this

    13 request: a power of attorney and agent designation which were attached to the

    14 February 2019 correspondence which counsel for Defendants has previously

    15 acknowledged. There are no other documents that are responsive to this Request.

    16         Nothing about TEG's work for Plaintiff could possibly affect the operative
    17   legal or factual questions relevant to this case. Instead, Defendants make conclusory
    18 arguments based on pure speculation that the agreements may reveal "conflicts of

    19 interest" affecting Plaintiffs adequacy as a class representative. As noted above, it is

   20    not explained what form such a conflict might take, or how TEG's work for Plaintiff
   21    could somehow place Mr. Risto "at odds" with the remaining class members. See
   22 Kalmbach v. NRA of Am., No. Cl 7-399-RSM, 2018 U.S. Dist. LEXIS 89266, at *7

   23    (W.D. Wash. May 29, 2018) (finding defendant's discovery requests irrelevant to the
   24 issue of adequacy and noting that "[a]lthough the fitness of a class representative is a

   25    relevant topic of discovery ... there is a limit."); In re Allergan, Inc. Sec. Litig., No.
   26    14-cv-02004-DOC (KES), 2016 U.S. Dist. LEXIS 186537, at *15-16 (C.D. Cal. Sep.
   27    14, 2016) ("Pershing has failed to articulate how the discovery it seeks will help it to
   28
                                                      13
                                JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                            2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 14 of 25 Page ID #:552




     1   develop a record that would reveal [] a conflict."); Marshall v. Northrop Grumman
     2 Corp., No. CV 16-06794-AB (JCx), 2017 U.S. Dist. LEXIS 222861, at *5 (C.D. Cal.
     3 Jan. 4, 2017) ("Defendants do not provide any specific or substantive basis that would

     4 suggest Plaintiffs have not satisfied the Rule 23 requirements. Nor have they shown

     5 discovery is likely to produce evidence that would destroy the class allegations or
     6   disqualify the named Plaintiffs.").
     7         Defendants' marshalled authority betrays just how far afield they are from
     8   identifying anything resembling a genuine conflict of interest in this case:
     9         • In Amchem Prods. v. Windsor, 521 U.S. 591 (1997), "named parties with
    10             diverse medical conditions sought to act on behalf of a single giant class"
    11             whose interests were unaligned "rather than on behalf of discrete
    12             subclasses." Amchem, 521 U.S. at 597. Here, Defendants assessed the
    13             Service Fee uniformly against all performers, fully aligning their interests.
    14         • In Lyon v. State of Ariz., 80 F.R.D. 665 (D. Ariz. 1978), class counsel had
    15             failed to disclose his wife was a class member (incentivizing him to structure
    16             relief designed to unduly benefit her) and an employee of the defendant
    17             (allowing him to have her obtain evidence outside proper discovery). Lyon,
    18             80 F.R.D. at 668-69. Class counsel have no personal relationship with Mr.
    19             Risto, no incentive to seek anything other than uniform relief (by
    20             eliminating the Service Fee), and no risk of "abusing" Mr. Risto's
    21             relationship as a passive royalty recipient with Defendants.
    22         • Lim v. Citizens Sav. & Loan Ass 'n, 430 F. Supp. 802 (N.D. Cal. 1976)
    23             concerned a defendant's entitlement "to discover the nature of a plaintiffs
    24             agreement with counsel concerning the payment of litigation expenses."
    25             Lim, 430 F. Supp. at 813. The ethical issues of a plaintiff not bearing the
    26             ultimate cost of litigation losses is a distinct concern for courts, one which
    27             has no analogue in any of the information Defendants now seek.
    28
                                                      14
                                JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                            2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 15 of 25 Page ID #:553




     1         •   In Kamean v.        Local 363, Int 'l Bhd.           of Teamsters,   Chauffeurs,
     2             Warehousemen & Helpers ofAm., 109 F.R.D. 391 (S.D.N.Y. 1986), "[t]he
     3             loyalty of two of the named plaintiffs to their present [non-defendant] union
     4             ... conflict[ ed] directly with the interests of those class members, a majority,

     5             who have retained their affiliation with [the defendant union]." Kamean,
     6             109 F.R.D. at 395. However, this case does not present a scenario in which
     7             "the named plaintiffs have no stake whatsoever in the continued economic
     8             viability of [the defendant.]" Id. In contrast to Kamean, where class
     9             members could freely select their representative union, Defendants have an
    10             exclusive right granted by Congress to collect and administer the royalties
    11             against which they assess the Service Fee. See 17 U.S.C. § 114(g)(2)(B)-
    12             (C). Thus, Mr. Risto remains dependent, as do all class members, on a
    13             solvent Fund to remit these royalties to him.
    14          Given the foregoing, it would appear Defendants' demand is not geared
    15   towards attempting to root out a genuine conflict of interest, but rather a desire to
    16   investigate an entity which they have repeatedly (albeit misguidedly) identified as "a
    17 direct competitor of the Fund and the Unions[.]" Defendants' attempt to weaponize

    18 the discovery process for this end, which has nothing to do with the merits of the

    19 instant litigation, is an abuse of process. Excel Fortress Ltd. v. Wilhelm, No. CV-17-

   20    04297-PHX-DWL, 2018 U.S. Dist. LEXIS 197737, at *9 (D. Ariz. Nov. 20, 2018)
   21    (rejecting discovery request as overbroad where "[t]he relevance of such information
   22    is not apparent, and the Court is mindful of the potential for abuse that may arise when
   23    one business seeks to use the discovery process to obtain minimally-relevant, highly-
   24    sensitive information from a competitor.").
   25          It is worth noting that for Defendants' conflict of interest allegations to have
   26    any merit, they must argue that Mr. Risto, not Mr. Dreith, has a conflict with members
   27    of the class. Mr. Risto is a non-featured, non-union performer with no financial
   28
                                                      15
                                JoINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                            2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 16 of 25 Page ID #:554




     1 interest in TEG, making TEG's personal services rendered for him irrelevant to the

     2 case and only of interest to Defendants due to their competitive instincts. Neither TEG

     3 nor Mr. Dreith are named class representatives and have no financial interest in this

     4 case. Nothing about Mr. Risto's status as a client of TEG makes him an inadequate

     5 class representative under Federal Rule 23(a).

     6         B. Request for Production No. 8
     7         Defendants' Request for Production No. 8:
     8         All AGREEMENTS to which [Kevin Risto] and Dennis Dreith are parties.
     9         Plaintiff's Response to Request for Production No. 8:
    10         OBJECTION : Plaintiff objects to Defendants' request as it is not relevant to
    11   any party's claim or defense and not proportional to the needs of the case, the burden
    12 and expense of the proposed discovery outweighs its likely benefit, the discovery has

    13 no bearing on the issues at stake in the action, and there is no importance of this
    14 discovery in resolving the issues.

    15         OBJECTION : Plaintiff objects to Defendants' request as being overbroad,
    16 unduly burdensome, oppressive, vexatious and harassing in that it is not reasonably

    17   limited as to scope.
    18         Defendants' Position Regarding Plaintiff's Response to RFP No. 8:
    19         Defendants' arguments above in support of their request for an order
    20 compelling production of agreements in response to Defendants' RFP No. 7 apply in
    21   equal force to Defendants' RFP No. 8, which requests all agreements to which
    22 Plaintiff and Dennis Dreith are parties.

    23         Since the outset of this litigation, Defendants have known to a near certainty
    24 that the suit was being brought with the assistance of the Fund's former Executive

    25 Director Dennis Dreith, who left the Fund in 2017 and promptly started a competing

    26 venture just months before this litigation was filed. Defendants' expectation was
    27
    28
                                                      16
                                lOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                            2: l 8-cv-0724 1-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 17 of 25 Page ID #:555




    1 confirmed when Plaintiffs counsel disclosed Mr. Dreith as a "litigation consultant"

    2   in the course of discovery. 9
    3            The fact that Plaintiff is a client of Mr. Dreith's company, and is a longtime
    4 producing partner of Mr. Dreith's deputy at TEG, Bruce Waynne, demonstrates that

    5 Mr. Risto was not chosen at random among tens of thousands of potential class
    6 representatives"-nor chosen, for that matter, based purely on considerations of

    7 traditional Rule 23 "adequacy" criteria. Rather, Mr. Dreith likely sought to install an

    8   individual whose interests would align with those of himself and TEG, interests
    9 which-as discussed previously-are potentially adverse to those of absent class

   10 members. In short, Defendants' discovery into potential conflicts of interest created

   11   by contractual relationships involving Mr. Dreith and Mr. Risto is therefore highly
   12 relevant to the question of Mr. Risto' s adequacy as a class representative.    See, e.g.,
   13   Lim, 430 F. Supp. at 811; cf Rodriguez v. W. Publ'g Corp., 563 F.3d 948, 960 (9th
   14 Cir. 2009) (incentive agreements between named plaintiff and class counsel create

   15   conflicts of interest).
   16            Furthermore, the extraordinary circumstances of Mr. Dreith's direct
   17 participation in the case as a "litigation consultant" to Mr. Risto and the putative class

   18 should not be ignored.         Mr. Risto is purporting to challenge the propriety of the
   19 Service Fee implemented pursuant to the 2013 Data Purchase and Services

   20 Agreement. Plaintiffs Amended Complaint alleges that the Trustees of the Fund

   21   breached their fiduciary duties in approving and maintaining the Service Fee, which
   22 Plaintiff describes as a "wrongful diversion" of money from class members. Dkt. 26

   23   at ,-r 48 (First Amended Complaint). However, this Agreement was entered into by
   24 the Fund and the Unions while Mr. Dreith was the Fund Administrator and Shari

   25 Hoffman was the Fund's Chief Operating Officer. Both Mr. Dreith and Ms. Hoffman
   26
   27
        9
            See Declaration of Andrew J. Thomas (A. Thomas Deel.) at ,-r 4.
   28
                                                        17
                                  JoINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                              2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 18 of 25 Page ID #:556




     1 were present at the Board of Trustees meeting where the Service Fee was approved

     2   in June 2013. The fee was then paid to the Unions for several years under Mr. Dreith's
     3   executive direction and with his approval. In other words, Mr. Dreith is assisting in
     4   prosecuting a lawsuit attacking the very Service Fee that he personally implemented,
     5 administered, and supported.

     6         As officers of the Fund, Mr. Dreith and Ms. Hoffman owed fiduciary duties to
     7   the Fund and its beneficiaries. See, e.g., In re AWTR Liquidation Inc., 548 B.R. 300,
     8 305 (Bankr. C.D. Cal. 2016) (under California law, corporate executives have "the
     9   duty to exercise their business judgment in an informed, good faith effort to preserve
    10 and grow the corporation's value"); Roberts v. Gainsforth, 2015 WL 12765021, at *4

    11   (C.D. Cal. Apr. 28, 2015) ("Under California corporate law, corporate officers and
    12 directors owe fiduciary duties to the corporation and its stockholders."). Even as

    13   former executives, their relationship to the Fund necessarily creates a conflict of
    14   interest. Cf Yates v. Applied Performance Techs., Inc., 209 F.R.D. 143, 152 (S.D.
    15 Ohio 2002) (attorney cannot simultaneously represent putative class and former
    16   executive of defendant company even on unrelated matters).
    17         The agreements that Defendants seek from Dennis Dreith-both through
    18   discovery directed to Plaintiff and non-party discovery directed to Mr. Dreith-will
    19   show how Mr. Dreith is being compensated for his role in this litigation, and
    20 potentially how some portion of that compensation is being redistributed to Mr. Risto.
    21   Such agreements may show that Mr. Dreith and Ms. Hoffman, as former officers of
    22 the Fund, are now seeking to profit from a lawsuit that, if successful, paradoxically
    23 would result in a judgment that Mr. Dreith and Ms. Hoffman breached their own

    24 respective fiduciary duties as executives of the Fund by actively superintending the
    25   Trustees' alleged misappropriation of millions of dollars from the Fund. See Dkt. 26
    26   at ,-r 62 (First Amended Complaint).         Thus, Mr. Risto is working with former
    27 executives of the Fund to help them bring a lawsuit predicated on their own alleged
    28
                                                      18
                               JOINT STIPULATION RE: MOTION TO COMP EL DISCOVERY
                                            2: 18-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 19 of 25 Page ID #:557




    1   misconduct. Mr. Dreith cannot use Mr. Risto as a pawn to benefit from his own
    2   purported wrongdoing. See lntamin, Ltd. v. Magnetar Techs. Corp., 623 F. Supp. 2d
    3   1055, 1078 (C.D. Cal. 2009), ajf"d, 404 F. App'x 496 (Fed. Cir. 2010) (the doctrine
    4 of unclean hands prevents parties from benefitting from their own misconduct).

    5 Discovery into the contractual agreements setting forth how Mr. Dreith may stand to

    6 benefit from the lawsuit is therefore plainly justified.

    7         Plaintifrs Response to Defendants' Position on RFP No. 8:
    8         Having been exposed to the public as violating their fiduciary duties to the
    9   class, Defendants are seeking to make lemonade out of lemons by weaponizing the
   10   discovery process in this case against a non-litigant in an effort to (a) punish him for
   11   helping to reveal their conduct and (b) somehow make him a de facto party to this
   12   case, despite the fact that he is not a non-featured performer and therefore would never
   13   see any recovery. Whatever claims Defendants believe they have against Mr. Dreith,
   14 have nothing to do with the claims brought by Mr. Risto, and their remedy is not

   15 discovery abuse. As stated above, Mr. Dreith is neither class counsel, class

   16   representative, nor class member, rendering his alleged "conflicts" with Defendants
   17   immaterial to the instant proceedings. There is no relevance to any agreements
   18   between Mr. Risto and Mr. Dreith, which concern royalty collecting unrelated to the
   19 Fund's statutory mandate. Defendants' position set forth above is replete with

   20   allegations based on pure speculation with no factual support. Defendants' fail to
   21   explain how Mr. Risto being class representative benefits Mr. Dreith any more than a
   22   non-TEG performer in the role would, as each had the Service Fee assessed against
   23   their earnings, and the relief sought by any one of them as a class representative would
   24   be identical: eliminating or curtailing the Service Fee.
   25         The balance of Defendants' argument is simply misguided invective, accusing
   26   Mr. Dreith of having "supported" the Service Fee when Defendants' own documents
   27   confirm that the Service Fee was implemented without Mr. Dreith's approval. The
   28
                                                     19
                               JOINT STIPULAT!ON RE: MOTION TO COMPEL DISCOVERY
                                           2: l 8-c v-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 20 of 25 Page ID #:558




     1   evidence shows that Mr. Dreith objected to the Service Fee and implored the Trustees
     2   to disclose the Service Fee to the Fund's beneficiaries. The Trustees and the Union
     3   refused to 'do so. Defendants now appear to chide Mr. Dreith for failing to more
     4   vociferously oppose the Trustees' own conduct before revealing it to the world.
     5   However, this palace intrigue has nothing to do with the propriety of the Fund
     6   continuing to assess the Service Fee or Mr. Risto's ability to challenge the same.
     7 There is no basis for Defendants to allege that Mr. Dreith is being "compensated for

     8   his role in this litigation," and neither are Defendants entitled to discovery to embark
     9   on this fishing expedition, which is only intended to root out information of interest
    10   to Defendants personally, not as relevant to this case.
    11         Notwithstanding Defendants' failure to make a colorable argument to support
    12   this request, other than those documents described in the RFP No. 7 section above,
    13   there are no documents responsive to this request.
    14         C. Request for Production No. 9
    15         Defendants' Request for Production No. 9:
    16         All AGREEMENTS to which [Kevin Risto] and Shari Hoffman are parties.
    17         Plaintiff's Response to Request for Production No. 9:
    18         OBJECTION: Plaintiff objects to Defendants' request as it is not relevant to
    19   any party's claim or defense and not proportional to the needs of the case, the burden
    20   and expense of the proposed discovery outweighs its likely benefit, the discovery has
    21   no bearing on the issues at stake in the action, and there is no importance of this
    22   discovery in resolving the issues.
    23         OBJECTION : Plaintiff objects to Defendants' request as being overbroad,
    24   unduly burdensome, oppressive, vexatious and harassing in that it is not reasonably
    25   limited as to scope.
    26         Defendants' Position Regarding Plaintiff's Response to RFP No. 9:
    27

    28
                                                       20
                                JoINT ST!PULA TION RE: MOTION TO COMPEL DISCOVERY
                                              2: 18-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 21 of 25 Page ID #:559




    1          Defendants' arguments above in support of their reguest for an order
    2   compelling production of agreements in response to Defendants' RFP No. 8 apply in
    3 equal force to Defendants' RFP No. 9, which requests all agreements to which

    4   Plaintiff and Shari Hoffman are parties.
    5          As previously explained, Ms. Hoffman is the Fund' s former Chief Operating
    6   Officer who, one month after her departure from the Fund, teamed with Dennis Dreith
    7 to co-found TEG, a venture that directly competes with the Fund.             Ms. Hoffman
    8 appears to be operating in tandem with Mr. Dreith following her departure from the

    9 Fund, just as she did under his leadership at the Fund. Given her close relationship

   10 with Mr. Dreith, it is highly likely that she is playing a direct or indirect role in

   11   supporting this litigation.
   12          As previously discussed, Ms. Hoffman and Mr. Dreith's involvement with this
   13   litigation implicates conflict-of-interest concerns given that they both stand to profit
   14 from a lawsuit that, if it were to result in a judgment in Plaintiffs favor, necessarily

   15   would require a finding that the two violated their own respective fiduciary duties to
   16 the Fund. In other words, Mr. Risto is working with former executives of the Fund

   17   to help them bring a lawsuit predicated on their own alleged misconduct. Like Mr.
   18 Dreith, Ms. Hoffman cannot use Mr. Risto as a pawn to benefit from her own

   19 purported wrongdoing. See lntamin, Ltd., 623 F. Supp. 2d at 1078. Discovery into

   20 the contractual agreements setting forth how Ms. Hoffman may stand to benefit from

   21   the lawsuit is therefore plainly justified.
   22         Plaintiff's Response to Defendants' Position on RFP No. 9:
   23         As stated above, there is no relevance to any agreements between Mr. Risto and
   24   Ms. Hoffman and Defendants' arguments in support of this discovery are not
   25   supported by the law. Defendants' position set forth above is replete with speculative
   26   allegations with no factual support. There is no evidence that Ms. Hoffman or Mr.
   27 Dreith would profit from this lawsuit. If Defendants feel so strongly that TEG's
   28
                                                      21
                                JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                            2: l 8-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 22 of 25 Page ID #:560




     1   principals have somehow wronged them, their remedy is an independent action
    2    permitting them to seek discovery relevant to their claims therein, not to hijack
     3   discovery in a proceeding where the information is utterly irrelevant to the class
     4 claims. Notwithstanding the foregoing, other than those documents described in the

     5 RFP No. 7 section above, there are no documents responsive to this request.

     6         D. Request for Production No. 10
     7         Defendants' Request for Production No. 10:
     8         All AGREEMENTS to which YOU and Bruce Waynne are parties.
     9         Plaintiff's Response to Defendants' Request for Production No. 10:
    10         OBJECTION: Plaintiff objects to Defendants' request as it is not relevant to
    11   any party's claim or defense and not proportional to the needs of the case, the burden
    12   and expense of the proposed discovery outweighs its likely benefit, the discovery has
    13   no bearing on the issues at stake in the action, and there is no importance of this
    14 discovery in resolving the issues.

    15         OBJECTION: Plaintiff objects to Defendants' request as being overbroad,
    16   unduly burdensome, oppressive, vexatious and harassing in that it is not reasonably
    17 limited as to scope.

    18         Defendants' Position Regarding PlaintifPs Response to RFP No. 10:
    19         Defendants' arguments above in support of their request for an order
    20 compelling production of agreements in response to Defendants' RFP Nos. 8 and 9

    21   apply to Defendants' RFP No. 10, which requests all agreements to which Plaintiff
    22   and Bruce Waynne are parties.
    23         Bruce Waynne has been Mr. Risto's producing partner for nearly two decades,
    24   and in his role as TEG Vice President he also directly competes with the Fund. In
    25   addition, Mr. Waynne has had agreements with the Fund related to individuals on the
    26   Fund's unclaimed royalty list. This creates additional potential conflicts, particularly
    27 if he is assisting Mr. Risto in any way in this litigation, due to confidentiality
    28
                                                       22
                                J OINT STIPULAT ION RE: MOTION TO COMPEL DISCOVERY
                                             2: 18-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 23 of 25 Page ID #:561




    1   restrictions in those agreements. Therefore, the agreements including Mr. Risto and
    2 Mr. Waynne are relevant to conflicts ofinterest both because ofMr. Waynne's current
    3   connection to TEG and his prior involvement with the Fund.
    4         Plaintiff's Response to Defendants' Position on RFP No. 10:
    5         As stated above, there is no relevance to any agreements between Mr. Risto and
    6 Mr. Waynne and Defendants' arguments in support of this discovery are not supported

    7   by the law. Defendants' position set forth above is replete with speculative allegations
    8 with no factual support and, as with Defendants' previous requests, has nothing to do

    9   with Mr. Risto's adequacy to represent the class.
   10         Defendants cannot allege that Mr. Risto and Mr. Waynne's music production
   11   company has any relevance to the issues in dispute in this case. The MIDI Mafia is a
   12   creative endeavor that has nothing to do with collecting and reporting royalties to
   13   performers. Defendants have not and cannot relate The MIDI Mafia's business to any
   14 of the issues in this case. It is additionally unclear what Defendants are referring to

   15   with regard to "agreements with the Fund related to individuals on the Fund's
   16   unclaimed royalty list." However, agreements that Mr. Waynne has with other
   17 unnamed class members would not be responsive to this Request.
   18

   19 DATED: December 17, 2019                 JENNER & BLOCK LLP
   20
   21                                          By:
   22
   23
                                                     JENNER & BLOCK LLP
   24
                                                     Devi M. Rao (pro hac vice)

   25
                                                     Attorneys for All Defendants

   26
   27

   28
                                                     23
                               JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                           2: 18-cv-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 24 of 25 Page ID #:562




     1                  18 2019
         DATED: December__,                KIESEL LAW LLP
     2

     3                                     By:
     4
                                                 Paul R. Kiesel
                                                 Mariana A. McConnell
     5                                           JOHNSON & JOHNSON LLP
     6
                                                 Neville L. Johnson
                                                 Douglas L. Johnson
     7
                                                 Jordanna G. Thigpen

     8
                                                 Attorneys for Plaintiffand the Class

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                  24
                            Joint Stipulation re: Motion to Compel Discovery
                                         2:18-CV-07241-CAS-PLA
Case 2:18-cv-07241-CAS-PLA Document 44 Filed 12/23/19 Page 25 of 25 Page ID #:563



    1                  ATTESTATION UNDER LOCAL RULE 5-4.3.4
    2        I, Andrew J. Thomas, am the ECF User whose ID and password are being used
    3 to file this Stipulation. In compliance with Local Rules 5-4.3.4(a)(2), I hereby attest

    4 that Mariana A. McConnell and Jordanna Thigpen have concurred with this filing.

    5

    6 Dated: December 23, 2019                          JENNER & BLOCK LLP
    7                                                   By: /s/ Andrew J. Thomas
                                                            Andrew J. Thomas
    8
                                                              Attorneys for All Defendants
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                   25
                             JOINT STIPULATION RE: MOTION TO COMPEL DISCOVERY
                                          2:18-CV-07241-CAS-PLA
